PER CURIAM.
Appeal number 1981307 is dismissed, because the grant of a Rule 60(b), Ala.R.Civ.P., motion is generally not appealable. Ex parte Short, 434 So.2d 728 (Ala.1983). The petition for the writ of mandamus is denied, because, after a review of the materials submitted in support of, and those submitted in opposition to, the petition, the Court has determined that the circuit court did not abuse its discretion in granting relief. Cf. Rule 53(a)(1) and 53(a)(2)(F), Ala.R.App.P. Appeal number 1921850 is rendered moot by the grant of the Rule 60(b)(6) motion and by our denial of the petition for the writ of mandamus.
1921850 — APPEAL DISMISSED AS MOOT.
1931307 — APPEAL DISMISSED.
1931735 — WRIT DENIED.
ALMON, SHORES, HOUSTON, INGRAM and BUTTS, JJ., concur.